DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/9/22 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 19 requires both a “means for scanning receiving of light at the second LCW light port from different light origination locations in space” and a “means for detecting waveguided light from a first light port of the LCW from different light origination locations in space.”  These claim limitations satisfy the three-prong test and are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and given the broadest reasonable interpretation as limited by the description in the specification.  Accordingly, the “means for scanning receiving of light at the second LCW light port from different light origination locations in space” is interpreted as control circuit for adjusting a control signal to a beamsteering control electrode (see Specification, pg. 7 lines 11-18, pg. 19 lines 27-30).  The “means for detecting waveguided light from a first light port of the LCW from different light origination locations in space” is interpreted as a photodetector (See Specification, pg. 20 lines 1-4).
Claim 20 requires a “means for detecting different wavelengths of the detected waveguided light received from at least one of the different light origination locations in space.”  This claim limitation satisfies the three-prong test and is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and given the broadest reasonable interpretation as limited by the description in the specification.  Accordingly, the “means for detecting different wavelengths of the detected waveguided light received from at least one of the different light origination locations in space” is interpreted as a pixelated photodetector (see Specification, pg. 20 lines 8-11).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the indication" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 17 is considered dependent on claim 16 to provide antecedent basis for “the indication.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myers et al. (US 10,915,004 B2).
Re. Claim 1, Myers et al. discloses an optical system 1000 for receiving light scanned from different light origination locations in space, the optical system including: 
a first Liquid Crystal (LC) waveguide (LCW) 1014, including first and second LCW light ports 1016 and 1012 (Figs 1A-1C, 3, and 10; col. 2 lines 13-19, col. 4 lines 58-62, col. 12 lines 33-45, col. 18 lines 15-21); 
a beamsteering first LC electrode 1013, included in or coupled to the first LCW 1014, the first LC electrode 1013 configured to vary a receiving direction of light received at the second LCW light port 1012 in response to a varying electrical input signal applied to the first LC electrode 1013 to scan receiving of light at the second LCW light port 1012 from different light origination locations in space (Fig 10; col. 9 lines 14-43, col. 12 lines 41-50, col. 14 lines 10-18); and 
a photodetector, optically coupled to the first LCW light port 1016, to detect waveguided light from different light origination locations in space received in response to the varying electrical input signal applied to the first LC electrode (i.e. photodetector detects along field of regard 1036) (Fig 10; col. 13 lines 66-67; col. 14 lines 1-3).  
Re. Claim 10, Myers et al. discloses the photodetector includes a pixelated photodetector including different pixels configured to receive and detect, via the first Attorney Docket No. 3867.639US124 Client Ref. No. APD6903US01LCW port 1016, different wavelengths of the waveguided light received from the different target locations in space (Figs 10 and 12; col. 14 lines 46-67; col. 15 lines 1-4).  
Re. Claim 11, Myers et al. discloses the optical system is included in or in combination with a LIDAR system (col. 13 lines 60-65).  
Re. Claim 12, Myers et al. discloses the LIDAR system includes at least one of a direct detect LIDAR system or a coherent LIDAR system (col. 13 lines 60-65).  
Re. Claim 13, Myers et al. discloses signal processing circuitry 1020 configured to use the waveguided light received from the different target locations in space to a determine a range of at least one of the different target locations in space (col. 13 lines 66-67, col. 14 lines 1-3).  
Re. Claim 14, Myers et al. discloses control circuitry 1020 configured to control the varying electrical input signal applied to the first LC electrode 1013 to scan receiving of light at the first LCW light input port from different light origination locations in space for bright spot locking of at least one of the different target locations in space (col. 13 lines 35-48 and 60-65).  While the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997).  “Apparatus claims cover what a claim is, not what a claim does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
Re. Claim 15, Myers et al. discloses a method of receiving light scanned from different light origination locations in space, the method comprising: 
receiving light at a second light port 1016 of a Liquid Crystal (LC) waveguide (LCW) 1014 (Figs 1A-1C, 3, and 10; col. 2 lines 13-19, col. 4 lines 58-62, col. 12 lines 33-45, col. 18 lines 15-21); 
adjusting a control signal applied to a LC electrode 1017 of the LCW 1014 to scan receiving of light at the second LCW light port 1016 from different light origination locations in space (Fig 10; col. 9 lines 14-43, col. 12 lines 41-50, col. 13 lines 35-48, col. 14 lines 10-18); and 
detecting waveguided light from a first light port 1012 of the LCW 1014 from different light origination locations in space (Fig 10; col. 13 lines 66-67; col. 14 lines 1-3).  
Re. Claim 16, Myers et al. discloses signal processing a signal based on the detected waveguided light to provide an indication (i.e. wavelength) associated with the different light origination locations in space (Figs 10 and 12; col. 13 lines 1-6 and 66-67; col. 14 lines 1-3).  
Re. Claim 17, Myers et al. discloses using the indication for determining a range of at least one of the different light origination locations in space (i.e. hyperspectral mapping of the field of regard 1036) (Figs 10 and 12; col. 13 lines 1-6 and 66-67; col. 14 lines 1-3).  
Re. Claim 18, Myers et al. discloses detecting different wavelengths of the detected waveguided light received from at least one of the different light origination locations in space (Figs 10 and 12; col. 13 lines 1-6 and 66-67; col. 14 lines 1-3).  
Re. Claim 19, Myers et al. discloses an optical system 1000 for receiving light scanned from different light origination locations in space, the optical system including: 
a first Liquid Crystal (LC) waveguide (LCW) 1014, including first and second LCW light ports 1016 and 1012  (Figs 1A-1C, 3, and 10; col. 2 lines 13-19, col. 4 lines 58-62, col. 12 lines 33-45, col. 18 lines 15-21); 
means (i.e. control circuit 1020 for adjusting a control signal to a beamsteering control electrode) for scanning receiving of light at the second LCW light port 1012 from different light origination locations in space (Fig 10; col. 11 lines 45-60, col. 13 lines 35-48); and 
means for detecting waveguided light from a first light port 1012 of the LCW 1014 from different light origination locations in space (Fig 10; col. 13 lines 66-67; col. 14 lines 1-3).  
Re. Claim 20, Myers et al. discloses means 1270 for detecting different wavelengths of the detected waveguided light received from at least one of the different light origination locations in space (Figs 10 and 12; col. 14 lines 46-67; col. 15 lines 1-4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 10,915,004 B2).
Re. Claim 5, Myers et al. discloses the optical system as discussed above, and additionally discloses such as system may operate as a receiver or a transmitter in combination with a detector array (col. 13 lines 66-67).
However, Myers et al. does not disclose a second LCW, configured to receive input laser light at a third LCW light port and to guide and transmit the received input laser light out a fourth LCW light port; and  Attorney Docket No. 3867.639US123 Client Ref. No. APD6903US01a beamsteering second LC electrode, included in or coupled to the second LCW, the second LC electrode configured to vary a transmitting direction of light transmitted at the fourth LCW light port in response to a varying electrical input signal applied to the second LC electrode to scan transmitting of light at the fourth LCW light port toward different target locations in space.  
The claimed arrangement amounts to a duplication of parts disclosed by Myers et al., wherein the second LCW acts as a transmitter, instead of a receiver.  Since Myers et al. discloses their device is suitable to perform either as a transmitter or receiver, one of ordinary skill would have found the claimed arrangement obvious for the purpose of providing a transmitter.  It has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Allowable Subject Matter
Claims 2-4, 6, and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re. Claims 2-3, the prior art does not disclose or reasonably suggest the optical system as required by the claim, in which the photodetector is integrated with the first LCW on a shared substrate, in combination with the remaining limitations of the claims.  
Re. Claim 4, the prior art does not disclose or reasonably suggest the optical system as required by the claim, in which the second LCW light input port area is larger than an area of an input port of the photodetector, and wherein the first LCW waveguide tapers to concentrate light received at the first LCW light port and to direct the concentrated light to the input port of the photodetector.
Re. Claim 6, the prior art does not disclose or reasonably suggest the optical system as required by the claim, wherein the received light at the second LCW port includes reflected light that is reflected from light transmitted from the fourth LCW light port, in combination with the remaining limitations of the claim.  
Re. Claim 7, the prior art does not disclose or reasonably suggest the optical system as required by the claim, further comprising: a flashed light source; and a control circuit, configured to control the varying electrical input signal applied to the first LC electrode to scan receiving of light at the first LCW light input port from different light origination locations in space in synchronization with respect to one or more flashes of light from the flashed light source, in combination with the remaining limitations of the claim.  
Re. Claims 8 and 9, the prior art does not disclose or reasonably suggest the optical system as required by the claim, wherein the first LCW is configured to receive laser light input at the first LCW port, and further comprising: a control circuit, configured to control the varying electrical input signal applied to the first LC electrode to scan transmitting of laser light received at the first LCW port and steered by the first LCW toward different target locations in space, and to receive at the second LCW port reflected light from the different target locations in space for being guided by the same first LCW toward the photodetector, in combination with the remaining limitations of the claims.  
The most applicable prior art, Myers et al. (US 10,915,004 B2), fails to disclose or reasonably suggest each of the above claimed recitations, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        7/22/22